DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 10 and 17-18 are amended. Claims 7, 16 and 21 are cancelled. Claims 22-23 are added. Claims 1-6, 8-15, 17-20 and 22-23 are presented for examination. 
Response to Arguments
Examiner is re-opening prosecution in light of newly found references. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-10, 13, 17-18 and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Patel ( US Pat# 10769223 ) and further in view of Kennedy ( US Pub:  20190318003 ) and further in view of Bathaee ( US Pub: 20200012919) 

Regarding claim 1,Patel teaches a computer-implemented method for generating a description of a conversation using a neural network ( classification related to one or more posts, Col 5, line 55-67; neural network model, Col 2, line 1-5) , the method comprising: 
obtaining a sequence of messages of the conversation ( collect text data,  Col 1, line 40-55, Fig 3-6, Fig 9) ; 
identifying one or more events from a plurality of possible events in the conversation ( extract event, Fig 3)  by: 
, computing an event score for each possible event ( event score, Fig 3, Fig 9) , wherein computing a first event score for a first possible event comprises processing the sequence of message embeddings with a first event neural network corresponding to the first possible event, and selecting the one or more events using the event scores ( classification probability valued, Fig. 9; Col 17, line 15-35) ; and generating a text description of the conversation using the one or more identified events ( description of the event using the  post, for e.g. childbirth, Fig 9) 


Patel does not explicitly teaches computing a sequence of message embeddings by processing the sequence of messages with a message embedding neural network, wherein a message embedding is a vector in a vector space that represents a meaning of a corresponding message obtaining a plurality of event neural networks, wherein each event neural network corresponds to a possible event; 

However Kennedy teaches computing a sequence of message embeddings by processing the sequence of messages with a message embedding neural network, wherein a message embedding is a vector in a vector space that represents a meaning of a corresponding message ( sentence embedding, Para 0074, 0055-0056) ; obtaining a plurality of event neural networks, wherein each event neural network corresponds to a possible event (  each textual summary representative of an event, pairing, by a neural network, each received textual summary with each of a plurality of pieces of data, each piece of data representative of media content, to generate a plurality of text-data pairings, Para 0004-0006) 
It would have been obvious having the teachings of Patel to further include the teachings of Kennedy before effective filing date to correlate the data with the specific event/topic/content 
Patel modified by Kennedy does not explicitly teach obtaining first message scores from the first event neural network corresponding to a first identified event of the one or more identified events, wherein the first message scores indicate a match between the sequence of messages and the first identified event: and selecting one or more messages using the first message scores
However Bathaee teaches obtaining first message scores from the first event neural network corresponding to a first identified event of the one or more identified events ( score from the neural network, Para 0047-0048) , wherein the first message scores indicate a match between the sequence of messages and the first identified event ( score between event and the document, Para 0042, 0048, 0056, Fig 3, Fig 5, Claim 1 – Claim 6) : and selecting one or more messages using the first message scores ( legal brief etc based on score, Para 0056) 
It would have been obvious having the teachings of Patel and Kennedy to further include the concept of Bathaee before effective filing date so that  the sequence of text that corresponds to the probability of a legal event can be generated for the user to review  ( Para 0048, Bathaee) 

Regarding claim 3, Kennedy as above in claim 1, teaches , wherein computing the sequence of message embeddings comprises: obtaining word embeddings for words of the sequence of messages, wherein a word embedding is a vector in a vector space that represents a meaning of a corresponding word; and processing the word embeddings with the message embedding neural network ( word embedding word2vec, Para 0055-0056)  

Regarding claim 4, Patel modified by Kennedy as above in claim 1, teaches wherein each message of the sequence of messages includes text indicating a type of a person who sent the message  ( Fig 4-5, Patel fig 2, Kennedy ) 

Regarding claim 6, Patel as above in claim 1, teaches 6. The computer-implemented method of claim 1, wherein each event neural network computes a message score for each message of the sequence of messages ( probability value, Fig 9) 

Regarding claim 8, Patel as above in claim 1, teaches 8 wherein computing the first event score for the first possible event comprises: computing action scores for a plurality of possible actions that may occur during conversations; computing topic scores for a plurality of possible topics of conversations; and computing the first event score using the action scores and the topic scores ( life event value, Fig 9) 

Regarding claim 9, Patel as above in claim 1, teaches wherein each event neural network comprises a multi-layer perceptron ( Fig 9, Patel) 


Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Patel teaches A system for generating a description of a conversation using a neural network to perform the method of claim 1 (Fig 1, Fig 9) 
Regarding claim 13, Patel modified by Kennedy as above in claim 10, teaches wherein each event of the plurality of possible events is associated with event description text, and generating the text description of the conversation comprises combining the event description text for each event of the one or more identified events ( event related to the text, Fig 4A – 4B, Patel; textual summary related to event or events, Para 0019, Kennedy) 

Regarding claim 17, Bathaee as above in claim 10, teaches  wherein the at least one server computer is configured to: receive a request to view a rationale for [[a]] the first identified event from a user; and transmit one or more selected message to the user ( reasons for the arguments will or will not fail, Para 0048, Bathaee) 
Regarding claim 18, arguments analogous to claim 1, are applicable. In addition, Patel teaches One or more non-transitory, computer-readable media comprising computer- executable instructions that, when executed, cause at least one processor to perform actions (Fig 1 and Fig 2) 
Regarding claim 22, arguments analogous to claim 17, are applicable.
Regarding claim 23, arguments analogous to claim 17,a re applicable. 

Claims 2, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel ( US Pat# 10769223 ) and further in view of Kennedy ( US Pub:  20190318003 ) and further in view of Bathaee ( US Pub: 20200012919) and further in view of Bhatt ( US Pub:  20190102078) 

Regarding claim 2, Patel modified by Kennedy as above in claim 1, does not explicitly teaches 
the text description of the conversation to a user 
However Bhatt teaches the text description of the conversation to a user ( summary of the conversation, Fig 4-8, Para 0128-0129 ) 
It would have been obvious having the teachings of Patel and Kennedy to further include the teachings of Bhatt before effective filing date to make the system more user friendly since user can visually verify the summarization 

Regarding claim 5, Patel modified by Kennedy as above in claim 4, does not explicitly teaches wherein the type of person comprises a customer or a customer service representative
However Bhatt teaches wherein the type of person comprises a customer or a customer service representative ( Fig 23, customer can be a end user, Para 0058) 
It would have been obvious having the teachings of Patel and Kennedy to further modify with the teachings of Bhatt before effective filing date to make the system applicable for the customer relation system ( Para 0002, Bhatt) 

Regarding claim 11, arguments analogous to claim 2, are applicable. 

Regarding claim 12, Bhatta as above in claim 11, teaches the sequence of messages is between a customer of a company and a first customer service representative of the company; and the user is a second customer service representative of the company ( end user can be a customer, Para 0058, Fig 23) 
Claims 14 and 15  is rejected under 35 U.S.C. 103 as being unpatentable over Patel ( US Pat# 10769223 ) and further in view of Kennedy ( US Pub:  20190318003 ) and further in view of Bathaee ( US Pub: 20200012919) and further in view of  Rastogi ( US Pub: 20200320988 ) 

Regarding claim 14, Patel modified by Kennedy and Bathaee as above in claim 13, does not explicitly teaches wherein first event description text of a first identified event comprises a slot , and the at least one server computer is configured to generate the text description of the conversation by replacing the slot with entity text from a first message of the conversation 
However Rastogi teaches wherein first event description text of a first identified event comprises a slot ( slot values, Para 0062, Claim 1) , and the at least one server computer is configured to generate the text description of the conversation by replacing the slot with entity text from a first message of the conversation ( entity identifiers for the slot Para 0084- 0086, Fig 2, Fig 6) 
It would have been obvious having the teachings of Patel and Kenney and Bathaee to further include the concept of Rastogi before effective filing date to generate responses based on user request 

Regarding claim 15, Rastogi as above in claim 14, teaches  wherein the entity text is obtained by performing named entity recognition on the sequence of messages  ( named entity tagger, Para 0063- 0065) 

Claim 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Patel ( US Pat# 10769223 ) and further in view of Kennedy ( US Pub:  20190318003 ) and further in view of Bathaee ( US Pub: 20200012919) and further in view of Shevchenko ( US Pat #10594757) 

Regarding claim 19, Patel modified by Kennedy as above in claim 18, does not explicitly teaches, wherein the messages comprises one or more audio signals of speech, and text of the messages is obtained by performing automatic speech recognition on the one or more audio signals
However Shevchenko teaches wherein the messages comprises one or more audio signals of speech, and text of the messages is obtained by performing automatic speech recognition on the one or more audio signals  ( audio to text conversion  , Col 74, line 10-25)  
It would have been obvious having the teachings of Patel and Kennedy to further include the concepts of Shevchenko before effective filing date to make the system more robust and use the known method of speech to text conversion 
Regarding claim 20, Patel modified by Kennedy and Bathaee and Shevchenko as above in claim 19, does not explicitly teaches wherein the message embedding neural network comprises a recurrent neural network ( Para 0046, Bathaee) 
Conclusion
THIS IS A 2ND ACTION NON-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674